IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-60560
                          Conference Calendar
                           __________________


JOHNNY HARPER,

                                       Plaintiff-Appellant,

versus

RICHARD MARTIN; JIM MORRIS,
STAFF ATTORNEY,

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:95-CV-199-PS
                        - - - - - - - - - -
                         December 19, 1995
Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*


     Appellant Johnny Harper appeals from the district court's

sua sponte dismissal of his civil rights complaint under 42

U.S.C. § 1983, as frivolous.

     On appeal, Harper does not challenge the district court's

determination that the defendants were not involved in the

dismissal of his state circuit court complaint.    Issues not



     *
           Local Rule 47.5.1 provides: "The publication of
opinions that merely decide particular cases on the basis of
well-settled principles of law imposes needless expense on the
public and burdens on the legal profession." Pursuant to that
Rule, the court has determined that this opinion should not be
published.
                           No. 95-60560
                                -2-

raised on appeal are abandoned.   Hobbs v. Blackburn, 752 F.2d

1079, 1083 (5th Cir.), cert. denied, 474 U.S. 838 (1985).

     Harper argues on appeal that the court should have allowed

him to substitute the state circuit court judge as the proper

defendant.   Neither the district court nor this court has

authority to review a final order of a state court.     Rooker v.

Fidelity Trust Co., 263 U.S. 413, 416 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-87

(1983).   Because the complaint, if amended, remains subject to

dismissal, the district court did not abuse its discretion in sua

sponte dismissing Harper's complaint without first allowing him

to amend his complaint.   Pan-Islamic Trade Corp. v. Exxon Corp.,

632 F.2d 539, 546 (5th Cir. 1980), cert. denied, 454 U.S. 927

(1981).   Accordingly, Harper's appeal is dismissed as frivolous.

See 5th Cir. R. 42.2.

     We caution Harper that any additional frivolous appeals

filed by him will invite the imposition of sanctions.    To avoid

sanctions, Harper is further cautioned to review all pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.